 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 RONALD COLLINS,                                         Case No.: 3:16-cv-00111-MMD-WGC

 4          Plaintiff                                                      Order

 5 v.

 6 JOSHUA COLLINS, et. al.

 7          Defendants

 8

 9         On August 30, 2018, the court advised Plaintiff that he had 90 days from the date of the

10 filing of the suggestion of death for Julia Rexwinkle (filed on June 20, 2018) to file a motion to

11 substitute for Rexwinkle (insofar as she is sued in her individual capacity) that identifies a proper

12 substitute defendant, or Rexwinkel would be dismissed from this action without prejudice. (ECF

13 No. 109.)

14         To date, no motion to substitute has been filed; therefore, Julie Rexwinkle is

15 DISMISSED WITHOUT PREJUDICE.

16 IT IS SO ORDERED.

17 Dated: April 25, 2019

18                                                           _________________________________
                                                             William G. Cobb
19                                                           United States Magistrate Judge

20

21

22

23
